Citation Nr: 0305411	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-11 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull trauma.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches, 
secondary to skull trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
March 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of skull trauma, and found no new and material 
evidence to reopen the claim for service connection for a 
seizure disorder and headaches secondary to skull trauma.  

The veteran has expressed timely disagreement with a 
February 2002 decision of the RO denying service connection 
for somatization disorder.  Remand is required to allow the 
RO to issue a statement of the case and to give the veteran 
an opportunity to perfect an appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  That issue is the subject of the 
attached remand.

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to skull trauma.  

2.  There is no medical evidence that the veteran has 
residuals of a skull trauma that started in service or that 
was the result of her active duty service.  

3.  A rating decision of December 1987 concluded that new and 
material evidence was not submitted to reopen a claim for 
service connection for seizure disorder, and denied service 
connection for headaches.  That decision was not appealed.

4.  Evidence received since December 1987 is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.



CONCLUSIONS OF LAW

1.  Residuals of skull trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

2.  The RO's December 1987 rating decision which denied 
service connection for headaches and which found that new and 
material had not been submitted to reopen a claim for service 
connection for seizures is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen claims for entitlement to service connection for 
seizures and headaches.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims skull trauma due to service.  He asserts 
that he fell during service and that as a result of the fall, 
he sustained trauma to his skull.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

An undated service medical record indicated that the veteran 
passed out in the mess hall and later felt dizzy for about 
three hours.  He also had a diffuse headache.  The 
examination found him to be alert and well oriented.  The 
impression was anxiety.  

In December 1978, the veteran was seen with complaints of low 
back pain and headaches.  He was too uncomfortable to sit 
down.  The assessment was related to low back pain.  No 
finding related to the veteran's headaches was made.  Later 
that month, he returned for a follow-up for lightheadedness.  
An EEG and skull series were found to be within normal 
limits.  

Separation examination of January 1979 showed no complaints, 
findings, or diagnoses of skull trauma.  Clinical evaluation 
of the head proved normal.  

After service, the veteran underwent a VA examination in 
July 1979.  He complained of intermittent episodes of 
fainting since his discharge from service.  A CT scan was 
performed which was normal.  An EEG performed in August 1979 
presented non-specific findings.  A CT scan was normal.  The 
diagnoses were unrelated to a skull trauma and skull trauma 
was not mentioned on examination.  

A VA CT scan performed in October 1981 was normal.  In 
March 1982, a VA neurological examination found no 
neurological deficits were present.  In April 1998, a CT scan 
found a venous angioma.  In July 1998, a MRI of the brain 
showed a venous developmental anomaly.  None of these 
findings were attributed to skull trauma.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has residuals of skull trauma 
caused by active service.  The service medical records show 
no evidence that he was treated for a skull trauma in 
service, and although he related in service that he fell and 
subsequently had a feeling of lightheadedness and a headache, 
no one attributed this findings to skull trauma.  In fact, 
the only person who has indicated that the veteran has 
residuals of skull trauma related to service is the veteran 
himself.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer a medical 
opinion, the contention is no more than unsubstantiated 
conjecture and of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, of importance to the service connection claim for 
skull trauma, to prevail on a claim for service connection, 
there must be current evidence of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Unfortunately, there is no competent medical evidence of 
residuals of skull trauma.  Accordingly, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran has residuals of skull trauma related 
directly to his service.  Therefore, service connection for 
residuals of skull trauma is not warranted.  

II.  New and Material Evidence

Service connection for residuals of seizures was initially 
denied by a March 1982 rating decision.  In that decision, 
the RO determined that the evidence of record did not show 
that the veteran had seizures in service.  An October 1981 VA 
CT scan of the head performed to determine if the veteran had 
seizures revealed a normal study.  A March 1982 VA neurology 
examination showed no objective neurologic deficit.  A 
complete work-up was normal.  It was determined that the 
episodes designated as dizziness were compatible with 
hyperventilation episodes.  By Board decision of 
December 1982, service connection for residuals of seizures 
was denied.  

Service connection also was denied for headaches by rating 
decision of December 1987, and that rating decision also 
determined that new and material evidence had not been 
submitted to reopen the claim for residuals of seizures.  In 
service, in November 1978 and December 1978, he complained of 
headaches after becoming dizzy and falling.  Although 
complaints of headaches were noted, there was no headaches 
noted on physical examination, nor were findings, complaints, 
or diagnoses of headaches made on service discharge 
examination.  A medical certificate of January 1987 from 
Ivette Matos de Galindez, MD, attributed persistent headaches 
to fall in service; however, there was no medical evidence of 
persistent headaches after the fall in service.  
Additionally, in connection with the claim to reopen the 
claim for seizures, there was an April 1986 normal 
electroencephalogram report; and a January 1987 medical 
statement from Miguel A. Cabano, MD, which provided a 
diagnosis of rule out epilepsy, but no diagnosis of epilepsy 
or seizures was made.  The veteran was notified of this 
action by letter dated January 5, 1988.  He did not appeal 
this decision.  

In July 1998, the veteran attempted to reopen his claim.  
Submitted in support of the claims was a January 1990 
statement from Dr. Cubano, which repeated essentially the 
same findings he reported in his January 1987 medical 
statement; July 1977 electroencephalogram report from 
Providence Hospital which indicated, in pertinent part, that 
the findings of the report can be present in some patients 
with seizures but were not diagnostic of that condition; an 
April 1998 CT head scan with findings which were felt to be 
the basis of an underlying venous angioma; and a July 1998 VA 
MRI of the brain that shows a venous developmental anomaly 
and a sinus retention cyst.  The RO indicated that the 
clinical evidence found no current findings of seizures or 
headaches.  Thus, the RO declined to reopen the December 1987 
denial.  The RO gave notice of this action in an August 14, 
1998, letter.  The veteran appealed this decision to the 
Board.  

It is important to note that the veteran's February 2002 
supplemental statement of the case (SSOC), reopened the claim 
for service connection for seizure disorder.  However, the 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted, regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
Therefore, the Board will specifically consider the issue of 
new and material evidence to reopen both the claims for 
service connection for seizures and headaches.  

To reopen the claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
The Board notes that the amendment of 38 C.F.R. § 3.156(a) 
published at 66 Fed. Reg. 45620 (2001) applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As this claim to reopen a finally decided claim 
for service connection for seizures and headaches was 
received before that date, the amendment does not apply to 
this case.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board has considered the evidence and the applicable laws 
and regulations and finds that while new evidence has been 
submitted since the last final rating decision, the new 
evidence is not material and does not serve to reopen the 
claim for service connection for seizures and headaches.  

The veteran's January 1990 medical statement from Dr. Cubano 
is new in that it was received after the last denial for 
service connection for seizures.  However, it was not 
material as it is essentially the same as his January 1987 
medical statement which does not diagnose seizures related to 
service.  His statements only attempt to rule out epilepsy 
but does not diagnose epilepsy or attribute epilepsy to 
service.  

The July 1977 electroencephalogram report from Providence 
Hospital also is new but not material.  The report indicated 
that findings of the report can be present in some patients 
with seizures but are not diagnostic of that condition.  That 
statement, although not before VA before, does not diagnose 
seizures and does not associate any seizures to service.  The 
report specifically indicates that it is not diagnostic in 
nature.  Therefore, this evidence is not new and material to 
reopen the claim for service connection for seizures.  

An April 1998 VA CT head scan and a July 1998 VA MRI of the 
brain also were not new and material to reopen the claims of 
service connection for seizures or headaches.  These tests 
shows a venous developmental anomaly and a sinus retention 
cyst, neither which have been attributed to a seizure 
disorder or headaches claimed to have their onset in service.  

The Board finds that since the new evidence is not probative 
of the dispositive issues in this case, the evidence is not 
so significant that it must be considered in order to fairly 
decide the claim.  Therefore, the petition to reopen the 
claim for service connection for seizures or headaches must 
be denied.

III. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
by letter in November 2001.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the RO, 
such as an August 1998 rating decision, and the April 1999, 
statement of the case, informed the veteran of the applicable 
laws and regulations needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus,  the Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for skull trauma is denied.

New and material evidence not having been submitted, the 
claims for service connection for seizure disorder and 
headaches, has not been reopened.  


REMAND

In a February 2002 supplemental statement of the case, the RO 
reopened a claim for service connection for somatization 
disorder, and then denied the claim.  This issue was not 
included in the rating decision, or the veteran's substantive 
appeal.  However, in a May 2002 statement from his 
representative, in lieu of the VA Form 646, the 
representative indicates that the veteran warrants service 
connection for somatization disorder.  This is accepted in 
lieu of the veteran's notice of disagreement and expresses 
his disagreement with the denial of service connection.  In a 
case in which a claimant has expressed timely disagreement in 
writing with an action of the RO, an appeal has been 
initiated, and the RO must issue a statement of the case, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's claim of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for somatization disorder.  Concomitant 
with such action, it should advise the 
veteran and her representative of the 
statutory period of time within which the 
veteran must furnish VA with a 
substantive appeal on the issue, in order 
to perfect his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



